Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Isaacson on 12/18/20.
The application has been amended as follows:
Claim 1 has been amended as annotated below:
	--1.  (Currently Amended)	A tool comprising:
		a cutting blade having a sharp, smooth edge that is not curved along at least 50% of a distance of the sharp, smooth edge, a first end of the sharp, smooth edge, a second end of the sharp, smooth edge, and a top, corner surface of the cutting blade configured above the second end of the sharp, smooth edge, wherein the sharp, smooth edge is curved at the first end of the sharp, smooth edge, and is without teeth or serration; and
			a connecting member connecting the top, corner surface of the cutting

		the cutting blade is only connected to the handle via the connecting
member at the top, corner surface of the cutting blade and not via the first end of the sharp, smooth edge;
	the connecting member connects the handle to the top, corner surface of the cutting blade such that a first plane that runs along a longitudinal axis of the bottom surface of the handle 20° and 46°;
the connecting member and a metal portion of the handle are a monolithic
structure made from a same piece of metal; 
	the handle extends beyond the second end of the sharp, smooth edge of the cutting blade and extends in a first direction relative to the connecting member and in a second direction relative to the connecting member, wherein the first direction and the second direction are in opposite directions from each other;
	the connecting member does not have the sharp, smooth edge; and
	the connecting member generally extends from the top, corner surface of the cutting blade to the bottom surface of the handle at an angle between 125° and 170° relative to the second plane that the sharp, smooth edge of the cutting blade is in.--

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Loomis (USPN 5113587), and the Sammons rocker knife (NPL cited in Action dated 6/1/20) which teach various aspects of a knife having an angled handle having the features as set forth in the claims.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the angle at which the connecting member extends from the knife blade is between 125 degrees to 170 degrees in an analogous fashion to the other cited art.  Furthermore, none of the additional cited prior art of record has these features alone or in combination with the remaining features of the present invention.  For instance, while Gingras (USPN 4202095) discloses a steak knife, like the knife of the present invention and discloses that in such a knife is it known to have a connecting member 3 extending at an angle from the working end of the knife toward a handle of the knife which angle is beneficially 140 degrees, the orientation of the Gingras handle/connecting member in relation to the knife thereof is the opposite of that in Loomis. Thus, it would be impermissible hindsight to modify Loomis in view of Gingras to achieve the claimed angles. As such, the Claims, as presently amended are now allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724